Citation Nr: 1731396	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-47 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to November 1957 and from April 1959 to March 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim for entitlement for TDIU, on appeal from the August 2015 rating decision, was denied in an earlier January 2017 Board decision.  


FINDING OF FACT

Entitlement to TDIU was denied in a Board decision dated January 26, 2017, and at present there is no appeal on this or any other issue before the Board.  


CONCLUSION OF LAW

The claim of entitlement to TDIU is dismissed as no justiciable case or controversy is before the Board at this time.  U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to TDIU was denied in a January 2017 Board decision, along with two other issues.  Subsequently, for reasons that remain unclear after a review of the record, the Veteran's claims file was returned to the Board for appellate consideration of the issue.  However, there is no present case or controversy for the Board to adjudicate with regard to the claim for entitlement for TDIU.  Moreover, while there has been development on other matters at the RO in the interim, no issues have been certified for appeal.

In the absence of any justiciable question at the present time, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim of entitlement to TDIU is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


